Opinion of the Court by
William Rogers Clay, Commissioner
Affirming.
Christine McKinney sued her husband, T. D. McKinney, for divorce and alimony. He counterclaimed for divorce on the ground that she was guilty of such lewd and lascivious behavior as proved her to be unchaste. On final hearing’ the chancellor held that the charge of unchastity was not sustained by the evidence, but that plaintiff’s ground of divorce was fully established, and entered a decree giving plaintiff a divorce and awarding her alimony in the sum of $2,000.00. Defendant appeals.
While we have no power to reverse the decree of divorce, we may, as we are asked to do, review the correctness of the decree for the purpose of determining whether or not alimony was properly awarded. Caudill v. Caudill, 172 Ky. 460, 189 S. W. 431. It would serve no good purpose to detail the evidence. The case turns on the credibility of the witnesses. Since the chancellor was on the ground and knew the parties and their witnesses, he was in a better position than we are to determine what effect should be given to the testimony, and after a careful consideration of the testimony, we see no reason for disturbing his finding.
Defendant’s testimony as to how much property he had was very evasive. It is certain that he had at least $2,000.00, and probably several hundred dollars in excess of that. In addition to this, it was shown that he was a *316railway mail clerk and received a salary of $1,500.00 a year. Under these circumstances, alimony in the sum of $2,000.00 was not excessive.
Judgment affirmed.